           Case 5:19-cv-02621-JFL Document 41 Filed 07/10/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

ENIYAH BROWN MOORE; EBONIE BAIR,          :
INDIVIDUALLY AND AS PARENT/GUARDIAN       :
OF MINOR CHILDREN A AND B; and            :
RASUL NAFIS MOORE,                        :
                Plaintiffs,               :
                                          :
              v.                          :                  No. 5:19-cv-02621
                                          :
SOLANCO SCHOOL DISTRICT;                  :
ANTHONY COX, INDIVIDUALLY, AND            :
IN HIS OFFICIAL CAPACITY AS               :
SOLANCO HIGH SCHOOL FOOTBALL COACH; :
LISA YANNUTZ; JOHN DOE;                   :
and N. Y., A MINOR,                       :
                    Defendants.           :
__________________________________________

                                         ORDER

      AND NOW, this 10th day of July, 2020, for the reasons set forth in the Opinion issued
this date, IT IS ORDERED THAT:
      1.      Defendant Solanco School District’s Motion to Dismiss, ECF No. 15, is
GRANTED as follows: As to Solanco,
              A.     Count I is dismissed without prejudice.
              B.     Count II is dismissed with prejudice.
              C.     Count III is dismissed with prejudice.
              D.     Count IV is dismissed without prejudice.
              E.     Count VI is dismissed without prejudice.
              F.     The request for punitive damages is dismissed with prejudice. 1
      2.      Defendant Cox’s Motion to Dismiss, ECF No. 16, is GRANTED in part and
DENIED in part as follows: As to Cox,
              A.     Count I is dismissed with prejudice.
              B.     Count II is dismissed with prejudice.


1
      Punitive damages are dismissed pursuant to the agreement of the parties.
                                             1
                                          071020
            Case 5:19-cv-02621-JFL Document 41 Filed 07/10/20 Page 2 of 2



               C.     Count III, to the extent it is brought by Plaintiff Moore for a violation of
       his rights under § 1981 and the Equal Protection Clause, may proceed. Moore’s
       substantive due process claim is dismissed without prejudice. All other claims, including
       all claims brought by Plaintiff Moore Brown, are dismissed with prejudice.
               D.     Count IV is dismissed with prejudice.
               E.     Count V is dismissed without prejudice.
               F.     The motion to dismiss the request for punitive damages is denied.
       3.      Defendants Yannutz and N.Y.’s Motion to Dismiss, ECF No. 36, is GRANTED
as follows: As to Yannutz and N.Y.,
               A.     Count I is dismissed with prejudice.
               B.     Count II is dismissed with prejudice.
               C.     Count III is dismissed with prejudice.
               D.     Count IV is dismissed with prejudice.
               E.     Count V is dismissed without prejudice.
               F.     Count VII is dismissed without prejudice.
               G.     The request for punitive damages is dismissed without prejudice.
       4.      The Court sua sponte dismisses the following counts against Defendant Doe:
               A.     Count I is dismissed with prejudice.
               B.     Count II is dismissed with prejudice.
               C.     Count III is dismissed with prejudice.
               D.     Count IV is dismissed with prejudice.
       5.      Within twenty days of the date of this Order, Plaintiff may, consistent with the
Opinion, file an amended complaint.

                                                              BY THE COURT:



                                                              /s/ Joseph F. Leeson, Jr.__
                                                              JOSEPH F. LEESON, JR.
                                                              United States District Judge




                                                2
                                             071020
